                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SALOME PRITCHETT,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      No. 4:19CV458 RLW
                                                      )
UNITED STATES DEPARTMENT OF                           )
HOMELAND SECURITY, et al.,                            )
                                                      )
               Defendants.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendants' Motion to Dismiss Plaintiffs Complaint

for lack of subject matter jurisdiction under Rule 12(b)(l) of the Federal Rules of Civil

Procedure and for failure to state a claim under rule 12(b)(6). The motion is fully briefed and

ready for disposition. Upon review of Defendants' motion to dismiss and the related

memoranda, the Court finds dismissal is warranted.

I. BACKGROUND

       Plaintiff Salome Pritchett ("Plaintiff') is a citizen of Kenya who entered the United States

as a member of the foreign press on April 4, 2012. (First Amended Compl. ("F AC")           ~   1, ECF

No. 7) She filed an asylum application on October 9, 2012, which is still pending. Id.          at~   2. On

August 8, 2015, Plaintiff married Bruce Pritchett, a United States citizen. Id.    at~   3. The couple

resides in St. Louis County, Missouri and have a three-year-old child. Id.   at~   4. On May 3,

2017, Mr. Pritchett filed a Form 1-130 Petition for Alien Relative ("Form 1-130") on behalf of

Plaintiff, and the couple also filed a Form 1-485 Application to Register Permanent Residence or

Adjust Status ("Form 1-485") with the United States Citizenship and Immigration Services

("USCIS") on Plaintiffs behalf. Id.   at~   5. On December 18, 2017, Defendants approved the
Form I-130 petition, finding a good faith marriage, but Defendants did not act on the pending

Form I-485 application. Id. at iii! 9-10. On March 17, 2019, Plaintiff filed a federal cause of

action to compel Defendants to adjudicate her pending Form I-485 application. Id. at if 13.

          On April 5, 2019, Defendants sent Plaintiff a Notice oflntent to Revoke ("NOIR") the

Form I-130 petition that had been previously approved, alleging Plaintiff was still married to a

man in Kenya. FAC iii! 15-16. Plaintiff timely responded to the NOIR, which Plaintiff contends

was sufficient to warrant approval of her Form I-485 application. Id. at iii! 18-19. However,

Plaintiff alleges on May 24, 2019, Defendants denied Plaintiffs Form I-485 application, which

denial dismissed the favorable factors presented by Plaintiff without legal analysis. Id. at iii! 20-

25. In addition, the denial informed Plaintiff she could not appeal the decision. Id. at if 26.

          On June 28, 2019, Plaintiff filed her First Amended Complaint, alleging irreparable

injury and manifest unjustness. FAC iii! 76-81. Plaintiff claims she may be forced to leave the

country, her job, her home, and her family because of Defendant's factual and legal errors. Id. at

if 77.   In her Complaint, Plaintiff states she has exhausted all administrative remedies because

she has no right to appeal the administrative decision, and Defendants' decisions were not

discretionary acts such that judicial review is proper. Id. at iii! 82-84. Plaintiff brings claims

under the Administrative Procedure Act, 5 U.S.C. §§ 500 et seq., and the Due Process Clause of

the Fifth Amendment. Id. at iii! 86-97. She also seeks Declaratory Judgment on Defendants'

alleged violations of the Immigration and Nationality Act ("INA"). Id. at iii! 99-105. Plaintiff

asks the Court to accept jurisdiction and review of the USCIS decisions to revoke Plaintiffs

Form I-130 petition and deny her Form I-485 application; declare Defendants' decisions violated

the Administrative Procedure Act because they were arbitrary and capricious; declare USCIS' s

decisions are unlawful and in violation of the INA and the U.S. Constitution; enjoin USCIS from



                                                   2
denying Plaintiffs Form 1-485 application and revoking her Form 1-130 petition; and order

USCIS to approve the pending Form 1-130 petition and Form 1-485 application. Id. at iii! 121-

125.

        On July 16, 2019, Defendants filed the present motion to dismiss on the grounds that

Plaintiff has failed to establish subject matter jurisdiction regarding the denial of Plaintiffs Form

1-485 application for adjustment of status. Defendants further assert Plaintiff has failed to state a

claim because her Form 1-485 application has been adjudicated, and a case or controversy no

longer exists.

II. LEGALSTANDARD

       "Federal courts are courts oflimitedjurisdiction. The requirement that jurisdiction be

established as a threshold matter springs from the nature and limits of the judicial power of the

United States and is inflexible and without exception." Godfrey v. Pulitzer Pub. Co., 161 F.3d

113 7, 1141 (8th Cir. 1998) (internal citations and quotation marks omitted). "The purpose of a

Rule 12(b)(1) motion is to allow the court to address the threshold question of jurisdiction, as

'judicial economy demands that the issue be decided at the outset rather than deferring it until

trial.'" B.A. v. Missouri, No. 2:16 CV 72 CDP, 2017 WL 106433, at *1 (E.D. Mo. Jan. 11, 2017)

(quoting Osborn v. United States, 918 F.2d 724, 729 (8th Cir. 1990)). To dismiss a complaint

for lack of subject matter jurisdiction pursuant to Rule 12(b)(1 ), '"the complaint must be

successfully challenged on its face or on the factual truthfulness of its averments. '" Swiish v.

Nixon, No. 4:14-CV-2089 CAS, 2015 WL 867650, at *2 (E.D. Mo. Feb. 27, 2015) (quoting Titus

v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993)).

        "A court deciding a motion under Rule 12(b)(l) must distinguish between a 'facial

attack' and a 'factual attack' on jurisdiction." Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th



                                                  3
Cir. 2016) (internal quotation marks and citation omitted). "In a facial attack, 'the court restricts

itself to the face of the pleadings, and the non-moving party receives the same protections as it

would defending against a motion brought under Rule 12(b)( 6)."' Id. (quoting Osborn v. United

States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (internal citations omitted)). Where a movant raises

a factual attack, the court may consider matters outside the pleadings, and the non-movant does

not have the benefit of the 12(b)(6) protections. Id. (citation omitted).

       A complaint must be dismissed under Federal Rule 12(b)(6) for failure to state a claim

upon which relief can be granted if the complaint fails to plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

"Factual allegations must be enough to raise a right to relief above the speculative level .... "

Id. at 555. Courts must liberally construe the complaint in the light most favorable to the

plaintiff and accept the factual allegations as true. See Schaaf v. Residential Funding Corp., 517

F.3d 544, 549 (8th Cir. 2008) (stating that in a motion to dismiss, courts accept as true all factual

allegations in the complaint); Eckert v. Titan Tire Corp., 514 F .3d 801, 806 (8th Cir. 2008)

(explaining that courts should liberally construe the complaint in the light most favorable to the

plaintiff). However, "[w]here the allegations show on the face of the complaint there is some

insuperable bar to relief, dismissal under Rule 12(b)(6) is appropriate." Benton v. Merrill Lynch

& Co., 524 F.3d 866, 870 (8th Cir. 2008) (citation omitted).

III. DISCUSSION

       In their motion to dismiss, Defendants contend the Court must dismiss Plaintiff's

Complaint under Fed. R. Civ. P. 12(b)(l) because the Court is barred from review of USCIS's




                                                  4
discretionary denial of Plaintiffs Form I-485 application. 1 In addition, Defendants assert

Plaintiff has failed to allege facts sufficient to state a claim for which relief may be granted, thus

warranting dismissal under Rule 12(b)(6).

       A. Lack of Subject Matter Jurisdiction under Rule 12(b)(l)

       While Defendants do not indicate whether it is lodging a facial or factual attack, the

Court construes the 12(b)(l) motion to dismiss as a facial attack. 2 See Sarvestani v. Chertoff,

No. 406CV01807-ERW, 2007 WL 1774439, at* 1 (E.D. Mo. June 18, 2007) (treating

defendant's motion to dismiss as a facial attack where parties did not contest the underlying

facts). Here, the parties merely disagree over whether a federal district court has jurisdiction to

review a final administrative agency decision. Thus, the Court will accept as true all facts

alleged in the Complaint and consider only those materials necessarily embraced by the

pleadings. Carlsen, 833 F.3d at 908. The party invoking federal jurisdiction bears the burden of

establishingjurisdiction exists. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Here,




1
 Defendants argue, and the Court agrees, that with respect to Plaintiffs Form 1-130 Petition,
USCIS issued only a Notice oflntent to Revoke the previously approved Petition. It did not
revoke the Form I-130 Petition, which presently remains approved. See 8 C.F.R. § 205.2(b) and
(c) (indicating petitioner is first provided notice of intent to revoke and given the opportunity to
offer evidence in opposition, after which the director shall provide a Notification of Revocation
if approval is revoked). While the Court does not address whether it retains jurisdiction to
review a final decision on a Form I-130 Petition revocation, the Court will dismiss Plaintiffs
claims pertaining to the Form I-130, as there is currently no final decision to review.

2
 Defendants have attached to their motion the Decision denying Plaintiffs Form I-485
application and the Notice oflntent to Revoke the approval of Plaintiffs Form I-130 Petition.
(Defs.' Ex. A & B, ECF Nos. 11-1, 11-2) Plaintiff specifically references these decisions in her
First Amended Complaint and has also attached them to her response in opposition to the motion
to dismiss. Thus, the Court finds these documents are necessarily embraced by the pleadings.
See Herbert L. R. v. Tritten, No. 19CV00958ECTBRT, 2019 WL 5291041, at *3 (D. Minn. Oct.
18, 2019) (finding contents of immigration records necessarily embraced by the complaint and
therefore properly considered in connection with defendants' motion to dismiss).


                                                  5
Plaintiff claims this Court has jurisdiction because (1) the decision was not in the discretion of

the Attorney General and is reviewable; (2) the Administrative Procedure Act confers

jurisdiction; and (3) Plaintiffs constitutional due process claim provides an independent basis for

jurisdiction.

                1. Discretionary Act under 8 U.S.C. § 1252(a)(2)(B)

        Plaintiff asserts this Court has jurisdiction over the denial of her Form I-485 because 8

U.S.C. § 1252 does not prohibit judicial review of Defendants' conduct. However,§ 1252

provides: "Notwithstanding any other provision oflaw (statutory or nonstatutory) ... no court

shall have jurisdiction to review--(i) any judgment regarding the granting of relief under section .

. . 1255 of this title, or (ii) any other decision or action of the Attorney General or the Secretary

of Homeland Security .... " 8 U.S.C. § 1252(a)(2)(B). The Attorney General has discretion

under 8 U.S.C. § 1255 to adjust the status of a nonimmigrant "to that of an alien lawfully

admitted for permanent residence." 8 U.S.C. § 1255(a). Thus, "[t]he final decision on an

adjustment of status application is undisputably discretionary and cannot be reviewed by the

courts." Jinsheng Yu v. Chertoff, No. 4:07CV00432 ERW, 2007 WL 9805611, at *2 (E.D. Mo.

Oct. 15, 2007) (citing 8 U.S.C. §§ 1252(a)(2)(B), 1255(a)).

        Indeed, the Eighth Circuit Court of Appeals has held it lacks "jurisdiction to review

discretionary denials of adjustment of status 'unless the petition for review raises a constitutional

claim or question of law."' Mutie-Timothy v. Lynch, 811 F .3d 1044, 1048 (8th Cir. 2016)

(quoting Dukuly v. Filip, 553 F.3d 1147, 1149 (8th Cir.2009)). Because adjustment of status is a

decision committed to the discretion of the Attorney General, "a petition for review from the

denial of an adjustment of status must raise a colorable legal or constitutional claim; factual

arguments couched in legal or constitutional terms are insufficient to overcome the jurisdictional



                                                   6
bar." Id.; see also Toby v. Holder, 618 F.3d 963, 967 (8th Cir. 2010) (finding the court lacks

jurisdiction to review the discretionary denial of adjustment of status). Therefore, the Court

finds it is jurisdictionally barred from reviewing the denial of Plaintiffs Form 1-485 application. 3

Toby, 618 F.3d at 967-68.

               2. The Administrative Procedure Act

       However, Plaintiff also argues the Court has jurisdiction over her Form 1-485 under the

Administrative Procedure Act. "[T]he AP A alone does not confer jurisdiction on a district court

to review administrative agency decisions." Barut v. US. Citizenship & Immigration Serv., No.

06-3246-CV-S-RED, 2006 WL 2507033, at *1 (W.D. Mo. Aug. 29, 2006) (citation omitted).

Although the APA, 5 U.S.C. § 704, provides judicial review for "final agency action for which

there is no other adequate remedy in a court," the APA limits its application "to the extent that

(1) statutes preclude judicial review; or (2) agency action is committed to agency discretion by

law." 5 U.S.C. §§ 701(a), 704.

       As stated above, the Attorney General has the discretion to make adjustment decisions. 8

U.S.C. § 1255(a). Based on this express statutory preclusion of judicial review, the APA is not

available to provide judicial review of the denial of Plaintiffs Form 1-485. Barut, 2006 WL

2507033, at *2; see also Singh v. US. Citizenship and Immigration Servs., 878 F.3d 441, 445 (2d

Cir. 2017) (finding the AP A "does not empower courts to set aside agency actions" where a

statute precludes judicial review). Thus, the Court finds the AP A does not provide a basis for

federal subject matter jurisdiction over Plaintiffs case.




3The Decision denying Plaintiffs Form 1-485 explicitly states, "USCIS has determined that your
case presents significant adverse factors which show that discretion should not be exercised in
your favor." (Defs.' Ex. A p. 2, ECF No. 11-1) (emphasis supplied).
                                                  7
               3. Due Process

        Last, Plaintiff claims the Court may exercise jurisdiction over this matter with respect to

the question of whether the exercise of discretion was ultra vires and violates the Due Process

Clause under the Fifth Amendment to the U.S. Constitution. However, under Eighth Circuit law,

"[b ]ecause adjustment of status amounts to a power to dispense mercy, an alien can have no

constitutionally protected liberty interest in such speculative relief and cannot state a claim for a

violation of due process rights." Guled v. Mukasey, 515 F.3d 872, 880 (8th Cir. 2008) (citing

Etchu-Njang v. Gonzales, 403 F.3d 577, 585 (8th Cir.2005)). Failure to obtain "discretionary

adjustment-of-status relief' does not establish the deprivation of a constitutionally protected

liberty interest under the Due Process Clause. Id. As stated above, "factual arguments couched

in legal or constitutional terms are insufficient to overcome the jurisdictional bar." Mutie-

Timothy, 811 F .3d at 1048. Here, Plaintiff is unable to establish jurisdiction based on an alleged

constitutional violation.

       Further, Defendants correctly note under 8 U.S.C. § 1252, judicial review of certain legal

claims are reviewable "upon a petition for review filed with an appropriate court of appeals in

accordance with this section." 8 U.S.C. § 1252(a)(2)(D). The statute "does not grant jurisdiction

to review questions oflaw in district court cases." Abdelwahab v. Frazier, 578 F.3d 817, 821

(8th Cir. 2009). In sum, the Court finds it lacks subject matter jurisdiction over Plaintiffs case,

and dismissal under Rule 12(b)(l) is appropriate.

       B. Failure to State a Claim under Rule 12(b)(6)

       Because the Court lacks jurisdiction to review the merits of Plaintiffs complaint in the

first instance, Defendants' motion to dismiss under Rule 12(b)( 6) is moot. See Krumm v.

Kittrich Corp., No. 4:19 CV 182 CDP, 2019 WL 6876059, at *1 (E.D. Mo. Dec. 17, 2019).



                                                  8
       According! y,

       IT IS HEREBY ORDERED that Defendants' Motion to Dismiss for lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(l) (ECF No. 10) is

GRANTED.

       IT IS FURTHER ORDERED that Defendants' Motion to Dismiss Due to Mootness

(ECF No. 4) is DENIED as MOOT. A separate Order of Dismissal accompanies this

Memorandum and Order.

       Dated this 3rd day of March, 2020.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                9
